Opinion by
Cole, J.
A sample of the fillet of cod was received in evidence but no sample was produced of the haddock. The “smoke-house man” of the importing concern testified on behalf of the importer and one witness was produced by the defendant; but the testimony of neither was very impressive, and it was stated by the court that the most favorable interpretation of the testimony offered by the plaintiff does not begin to meet the burden imposed upon it, and that to accept such a narrow view that because the merchandise was artificially smoked it does not come within the meaning of the word “smoked” in the tariff act would violate all reason in applying commonly accepted rules governing the interpretation of statutes. Following United States v. Albrecht (27 C. C. P. A. 112, C. A. D. 71) the protest was overruled and the decision of the collector affirmed.